Citation Nr: 0826631	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-39 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
July 4, 2006, to July 5, 2006.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from November 1981 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 decision by the above Department of 
Veterans Affairs Health Care System, which is the agency of 
original jurisdiction (AOJ) in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The record shows that the veteran was treated at "V" 
Hospital, a private facility, from July 4-5, 2006.  The AOJ 
denied the veteran's claim for reimbursement for this 
treatment, because it found that he had other health 
insurance coverage.

Longstanding law states, in pertinent part, that 
reimbursement for unauthorized medical expenses is available 
only where:

(a)  The care and services rendered were 
either:

(1)  for an adjudicated service-
connected disability, or

(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3)  for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c)  No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
17.120 (2007).  The U.S. Court of Appeal for Veterans Claims 
(CAVC) has held that, given the use by Congress of the 
conjunctive "and," "all three statutory requirements would 
have to be met before reimbursement could be authorized."  
Malone v. Gober, 10 Vet. App. 539, 542 (1997).

In this case there is no indication that the medical 
treatment the veteran received from July 4, 2006, to July 5, 
2006, was for a service-connected disability, or that he has 
any service-connected disability, or that he was engaged in a 
rehabilitation program.  Thus, he fails to meet the first of 
the three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 for entitlement to reimbursement or payment by VA of 
the cost of unauthorized medical treatment.  

However, under more recent law, payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002 & Supp. 2007) and 38 C.F.R. §§ 17.1000-1002 
(2007).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law No. 106-
177, 113 Stat. 1556 (1999).  To be eligible for reimbursement 
under this Act, the veteran has to satisfy all of the 
following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24 
month period preceding the furnishing of 
such emergency treatment;

(f)  The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  [pertains to work-related injuries, 
not relevant here];

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (As 
noted above, 38 U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency 
treatment to a limited group of veterans, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA) notice 
provided to the veteran in October 2006 did not inform the 
veteran of the provisions of 38 U.S.C.A. §§ 1725 and 1728 and 
their implementing regulations.  See 38 C.F.R. § 3.159.

The AOJ denied the veteran's claim in July 2006 because it 
found that he had other health insurance.  However, the AOJ 
did not specify whom the veterans insurer was.  In his July 
2006 Notice of Disagreement, the veteran wrote that he did 
not have any insurance coverage and that, although he had 
been asked to fill out an application for Medi-Cal (the 
California Medicaid program), he did not do so.  When the 
veteran completed his substantive appeal to the Board in 
November 2006 (on VA Form 9) he wrote that he had contacted 
the David Grant USAF Medical Center before seeking private 
care, and had been told that because of his condition that he 
should seek private care and that VA should cover it.  There 
is no indication in the record that the AOJ contacted David 
Grant Medical Center to determine whether the veteran was 
told to seek private care before he did so on July 4-5, 2006.

The October 2006 Statement of the Case (SOC) stated that the 
veteran did not meet the requirements of 38 C.F.R. § 17.120.  
However, the SOC stated that reimbursement was denied because 
the veteran has other insurance, but it did not address 38 
U.S.C.A. § 1725 or the regulations at 38 C.F.R. §§ 17.1000-
1008. 

The record does not indicate how the AOJ determined that the 
veteran had a health-plan contract that could potentially 
have covered his July 4-5, 2006, private treatment at V 
Hospital, the name of the insurer, whether he was eligible 
for Medi-Cal, or whether Medi-Cal would have provided 
coverage had the veteran completed the application he was 
given. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the VCAA, the AOJ should 
issue a letter to the veteran informing 
him of the provisions of 38 U.S.C.A. 
§§ 1725 and 1728 and their implementing 
regulations, advising him of the evidence 
that would be necessary to substantiate 
his claim, and advising him of VA's duty 
to assist him in obtaining all relevant 
evidence.

2.  Request and obtain any additional 
evidence that is necessary in order to 
adjudicate the veteran's claim for 
reimbursement of medical expenses at V 
Hospital on July 4-5, 2006, under the 
provisions of 38 U.S.C.A. §§ 1725 and 
1728.  The veteran's medical records for 
these dates must be obtained, as must 
documentation from David Grant USAF 
Medical Center of his inquiry regarding 
whether he should seek care at a closer 
facility.  Any unsuccessful attempts to 
obtain these records should be documented 
in the claims folder.

3.  After undertaking the evidentiary 
development indicated above and any other 
development deemed necessary, the AOJ 
should readjudicate the veteran's claim of 
entitlement to payment of reimbursement 
for the medical expenses in question, with 
specific consideration given to the 
provisions of 38 U.S.C.A. §§ 1725 and 1728 
and their implementing regulations.

4.  If the benefit sought on appeal is not 
granted, the veteran should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  Should 
the AOJ deny the veteran's claim because 
it finds he had coverage under a health 
plan contract, pursuant to 38 C.F.R. § 
17.1002(g),  the SSOC must specify the 
name of the insurer. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the 
U.S.Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


